DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
The instant application, filed 08/25/2020 is a continuation of 16449632, filed 06/24/2019 ,now U.S. Patent #10786531 
16449632 is a continuation of 14582839, filed 12/24/2014 ,now abandoned and having 1 RCE-type filing therein
14582839 is a continuation of 13797360, filed 03/12/2013 ,now abandoned 
13797360 is a continuation of 13264690, filed 05/31/2012 ,now abandoned 
13264690 is a national stage entry of PCT/US2010/031319 , International Filing Date: 04/15/2010
PCT/US2010/031319 Claims Priority from Provisional Application 61169540, filed 04/15/2009.

Claim Status
Claims 1-16 are pending, all directed to a method.
Claims 1-16 are under examination and are rejected.

Information Disclosure Statement
The Examiner has considered the references provided in the 8/25/20 Information Disclosure Statement, and provides a signed and dated copy of such herewith.

Claim Objections
Claim 5 is objected to because of the following informalities. In line 2 a forward slash appears after “w/w.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1’s preamble is directed to “treating mucosal disorders,” yet at line 3, the single active step, what is stated is “applying to each dermal area in need thereof …” The ordinary and customary meaning of dermal is “of or relating to skin and especially to the dermis” from https://www.merriam-webster.com/dictionary/dermal,.  Applicant’s Abstract appears to distinguish between mucosal and dermal with an “or” (underlined for emphasis): “The present disclosure generally relates to the medical use of compositions comprising a mineral salt and a sulfonic acid for prevention and/or treatment of one or more mucosal diseases, disorders, or conditions or one or more dermal diseases, disorders, or conditions.”
Thus, there is confusion and lack of clarity as to the scope, the metes and bounds, of what is claimed: it is unclear whether the method is directed to treating mucosal or dermal conditions, or whether these terms are somehow considered synonymous, or partially or fully overlapping. As such claim 1 is unclear and indefinite.
Claims 2-16, depending from claim 1, also are indefinite on the basis applied to claim 1. Further as to claims 13 and 14, it additionally is unclear what the dermal area “in need of” is for a condition such as oral mucositis.

Separately, claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 2 depends from claim 1 and claims the following ranges for claim 1’s three recited components:
Zinc gluconate: between 0.25% to 5.5% on a w/w basis;
Taurine: between 0.25% to 30 % on a w/w basis; and
PVP: from 0.04% to 15% on a w/w basis.
The ranges for zinc gluconate and taurine are unclear because the use of “between” with “to” as set forth in the claim fails to indicate whether the endpoints are part of the claimed range, and also does not comport with typical word usage for ranges, such as “between x and y” or “from x to y”.  Accordingly claim 2 is indefinite as to its metes and bounds.
Claims 3-8 also are rejected as depending from this unclear, indefinite claim 2.

Separately, claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 3-5 recites the phrasing “from between [a value] to [a higher value].” It is unclear whether the claimed range includes or excludes the respective endpoints given the combined use of “from” adjacent to “between”, and the use of “to” rather than “and” after “between” further confuses the understanding of the metes and bounds of what is claimed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3’s zinc gluconate range, from between 0.20 % w/w to 5.5% w/w, is broader, so does not further limit, claim 2’s between 0.25% w/w to 5.5% w/w zinc gluconate range.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

s 1, 9, 10, 15 and 16 are rejected under pre-AIA  35 U.S.C. 102(a) and 102(e) as being anticipated by US 2009/0076132, inventor Gary Pekoe, published 3/19/2009, priority to 9/19/2008 (Pekoe).
Claim 1 is directed to a method of treating mucosal disorders comprising a single step of applying to each dermal area in need thereof a pharmaceutically effective amount of a composition comprising zinc gluconate, taurine and polyvinylpyrrolidone (PVP).
Although contrary to the ordinary and customary meaning of “dermal area”, which is “of or relating to skin and especially to the dermis” from https://www.merriam-webster.com/dictionary/dermal, for the instant rejection “dermal area” is interpreted broadly to include not only skin but also the surface of a mucosally-lined epithelium such as but not limited to the oral cavity and the vagina. Similarly, given the inconsistent uses between the preamble and claim body as to “mucosal disorders” and “each dermal area”, treating mucosal disorders is interpreted broadly to include treating skin disorders.
The open transition term “comprising” as to the composition means that other components may be included in the composition that is applied.  The broadest reasonable interpretation of this includes that the composition may comprise the taurine in the form of peptides that comprise taurine.
Pekoe teaches methods of treatment of Poxviridae family viruses and their associated symptoms, Abstract.  A primarily recited component is a tree extract that comprises hydrolyzing flavonoids, Abstract, and per claims 21 and 22 other explicitly recited components of the composition, that are administered to a subject identified with a virion from cowpox, vaccinia and combinations thereof - so to a subject having a dermal area in need of treatment (because these conditions include dermal disorder manifestations, see for example Pekoe paragraphs 4, 7, 8, 41, 55, 56), include beta-alanyl-taurine, this comprising taurine so meeting that component of claim 1, and zinc gluconate. Per paragraphs 38 and 43, polyvinylpyrrolidone also is added as an excipient for aqueous suspensions and therapeutic formulations. Based on the teachings of Pekoe paragraphs 29-31, which teach concentration ranges for the beta-alanyl-taurine and zinc gluconate intended to provide a therapeutic effect, the methods of Pekoe apply a pharmaceutically effective amount of each.
More generally as to supporting the rejection for applying to the skin are paragraphs 4, 7 and 8 which teach the skin manifestations of the viruses under consideration, teaching virion effects on the skin, 
Accordingly, Pekoe anticipates claim 1.
Pekoe anticipates claim 9, teaching in paragraph 34, “Topical carriers include creams, salves, foams, lotions, collagen preparations, gels, and ointments,” and in paragraph 47, “In one embodiment, the topical composition is formulated as a cream, a gel, an emollient, a salve, a liquid spray, an aerosol, or an impregnated bandage.”
Pekoe anticipates claim 10, teaching in paragraph 42, “One embodiment may also be in the form of suppositories for rectal administration.”
Pekoe anticipates claim 15, teaching multiple dosing frequencies in paragraph 53 that at least include claim 15’s daily (every 24 hours) and every other day (every 48 hours).
Pekoe anticipates claim 16, claiming at claims 24 and 25 administering topically and orally, respectively, and teaching topical and topical administering in accordance with paragraphs 45 and 47.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
1.	Claims 1, 9, 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0183278, Mastodonato and Bruguti, 12/5/2002 (MB), in view of Maxiguard ORAZ, web page, 2006 (ORAZ).
Claim 1 is directed to a method of treating mucosal disorders comprising a single step of applying to each dermal area in need thereof a pharmaceutically effective amount of a composition comprising zinc gluconate, taurine and polyvinylpyrrolidone (PVP).
Although contrary to the ordinary and customary meaning of “dermal area”, which is “of or relating to skin and especially to the dermis” from https://www.merriam-webster.com/dictionary/dermal, for the instant rejection “dermal area” is interpreted broadly to include not only skin but also the surface of a mucosally-lined epithelium such as but not limited to the oral cavity and the vagina. Also, given the 
The open transition term “comprising” as to the composition means that other components may be included in the composition that is applied.  The broadest reasonable interpretation of this includes that the composition may comprise the taurine in the form of peptides that comprise taurine.
MB teaches compositions and methods for the treatment or prevention of inflammation, Title, and more specifically teaches compounds containing hyaluronic acid and polyvinylpyrrolidone (PVP) as active ingredients for the treatment of inflammatory, ulcerative and painful conditions of moist epithelial surfaces such as mucositis, Abstract, meaning an inflammation of the mucous membranes in the mouth, para 4, so meaning oral mucositis.
MB teaches the compositions to comprise from about 0.04 to about 15% by weight of a K60 to KlO0 polyvinylpyrrolidone, para 17, and to include other active ingredients such as anti-inflammatory agents, paras 20, 47. MB teaches administering its compositions to treat mucositis, para 2, and also para 22, which concludes, “In addition to its ordinary meaning, the term treatment encompasses inhibition of progression of symptoms or amelioration of symptoms of inflammation and mucositis.”
MB does not teach its compositions to comprise zinc gluconate nor taurine.
ORAZ, however, teaches a composition, also for oral care, that comprises both zinc gluconate and taurine in a combination suggested to be effective for gingival healing, connective tissue repair, inflammation and cell proliferation for repair processes, page 1.  ORAZ also on page 1 teaches that “Taurine and zinc gluconate form a complex bond that inhibits the precipitation of zinc in the neutral pH (6.8-7.2) range and the hydrogel adds mucoadhesion.”  The composition is administered to the gums and teeth, page 1, so in the oral cavity.
Given the anti-inflammatory and healing properties of the ORAZ composition based on its two major active agents zinc gluconate and taurine in combination, this the taught effectiveness of the combination of zinc gluconate and taurine, with the hydrogel adding the benefit of mucoadhesion, it would have been obvious to combine these two active agents into the compositions of MB, which hypothesizes that its PVP-comprising composition, by adhering to the oral mucosa, provides “a protective coating for the exposed nerve endings, and thus, reduction of pain and promoting cicatrisation and healing of the 
Accordingly claim 1 would have been obvious.
Claim 9 would have been obvious because both MB and ORAZ teach and administer/apply gel compositions.
Claim 12 would have been obvious because ORAZ teaches its pH in the neutral range, specifically at pH 7, page 1, clearly within the claimed range between 5.5 and 7.5.
Claims 13 and 14 would have been obvious because MB teaches administering its compositions to treat mucositis, which it interprets as oral mucositis, and also because MB teaches it compositions also are administered to treat stomatitis, which it interprets as oral stomatitis, paras 14, 15, 27.
MB teaches an oral wash or gargle with its compositions at least two but preferably three or more times per day, para 48, rendering obvious claims 15 and 16.

2.	Claims 2-8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0183278, Mastodonato and Bruguti, 12/5/2002 (MB), in view of Maxiguard ORAZ, web page, 2006 (ORAZ), as applied above to claim 1, and further in view of US 2006/0127342, Georgia Levis, 6/16/06 (Levis), US 2003/0152644, Modak et all, 8/14/03 (Modak1), and US 2005/0238602, Modak et al., 10/27/05 (Modak2).
The claim interpretation and bases for the obviousness rejection of claim 1 over MB in view of ORAZ are set forth above.

Zinc gluconate: between 0.25% to 5.5% on a w/w basis;
Taurine: between 0.25% to 30 % on a w/w basis; and
PVP: from 0.04% to 15% on a w/w basis.
The range for PVP is interpreted to include its endpoints.  The ranges for zinc gluconate and taurine are interpreted to include their endpoints for this rejection based on the use of “from” and “to” and ignoring “between”.
MB teaches its compositions to comprise from about 0.04 to about 15% by weight of a K60 to KlO0 polyvinylpyrrolidone, para 17, so clearly teaches claim 2’s range for PVP.  While ORAZ clearly teaches the combination of zinc gluconate and taurine, it is silent as to the percentages of these in its gel formulation.
One of ordinary skill in the art desiring to prepare suitable formulations that include PVP, zinc gluconate and taurine, who chooses to not chemically analyze the ORAZ product to determine its percentages of zinc gluconate and taurine, reasonably would look to related art in which these agents are taught for similar applications.
Levis teaches taurine-based compositions that may be used to repair the skin barrier, Title, Abstract, and on para 14 teaches narrowing ranges of taurine in its compositions: 1-20, 5-15, and 1-5 percent by weight, and also teaches “approximately 2.5 percent by weight” for taurine concentration.  Levis para 15 teaches gel type compositions, 
Because Levis’ 1-20 percent range encompasses about 2/3 of instant claim 2’s range for taurine, Levi teaches the claimed range with sufficient specificity, so is anticipatory to instant claim 2’s broader range.  See MPEP 2131.03.
Levis does not teach the inclusion of zinc gluconate in the claimed range.
Modak1 teaches embodiments of antimicrobial compositions that include zinc gluconate, including for gentle-acting skin-disinfectants, Title, Abstract, and at para 26 teaches zinc gluconate at concentrations of 0.1 percent, 0.8 percent , between 0.2 and 7 percent, and a specific formulation concentration of 2.4 percent. Antiseptic alcohol gel formulations comprised 0.8 or 2.4 percent zinc 
Modak2 teaches zinc salt compositions for the prevention of dermal and mucosal irritations, Title, and teaches compositions that include zinc gluconate in a gel at 0.1-2.0%, para 28, with another zinc compound, zinc lactate at 0.05-2.0%. 
Taken together, Modak1 and Modak2 would offer to one of ordinary skill in the art reasonable starting concentrations and ranges for inclusion of zinc gluconate when also considering the teachings of MB and ORAZ.  Starting concentrations for optimization of zinc gluconate in a PVP-comprising gel formulation would therefore reasonably have been understood as between 0.2 and 7 percent per Modak1, and additionally per Modak2 would have led one of ordinary skill in the art to evaluate optimization of zinc gluconate in composition formulations toward the lower end of that range.
The rationale for combining these references begins with MB in view of ORAZ providing a basis for adding zinc gluconate and taurine to a gel formulation comprising PVP, particularly for oral use as set forth above, however these references do not teach amounts of zinc gluconate or taurine, so finding other references that teach percentages of these in other dermal or mucosal compositions would have provided a reasonable starting point for determining appropriate concentrations thereof.  Then considering the clearly overlapping ranges and specific percentage of taurine in Levis, and those of zinc gluconate in Modak1 and Modak2, one of ordinary skill in the art would have found values within the instantly claimed ranges of claim 2 obvious. There would have been a reasonable expectation of success to practice the claimed invention with agents in these ranges given the teachings and examples for these agents in Levis, Modak1 and Modak2, which indicate and/or suggest therapeutic effectiveness within such ranges, when also considering the clearly favorable teachings of MB and ORAZ.
Therefore claim 2 would have been obvious.
Claim 3 depends from claim 2 and claims a zinc gluconate range “from between 0.20 % w/w to 5.5% w/w”.  This would have been obvious on the same reasoning applied to claim 2 because many zinc gluconate percentage values of Modak1 and Modak2 fall within the claimed range, and also because Modak1’s and Modak2’s ranges overlap this range.

Claim 5, further narrows taurine’s range in the composition “from between 0.5% w/w/ to 4.0 % w/w taurine.” This range is interpreted to include its endpoints for this rejection based on the use of “from” and “to” and ignoring “between”. This taurine range, narrower than that of claim 2, would have been obvious because Levis clearly teaches “approximately 2.5 percent by weight” for taurine concentration, so this prior art value falls within this range, and Levis also teaches taurine ranges overlapping claim 45s range, see above.
Claims 6-8 claim the following zinc gluconate, taurine and PVP concentrations for respective compositions of the method according to claim 1:
Claim number
% w/w zinc gluconate
% w/w taurine
% w/w PVP
6
0.5
1.0
4.0
7
0.5
1.0
8.0
8
2.0
4.0
4.0


Modak1 and Modak2 teach zinc gluconate ranges that encompass 0.5 and 2.0% w/w, and specific concentrations that are close, see above. 
Levis teaches 1-5 percent by weight, and also teaches “approximately 2.5 percent by weight” for taurine concentration, para 14.
MB teaches its compositions to comprise from about 0.04 to about 15% by weight of a K60 to KlO0 polyvinylpyrrolidone, para 17, encompassing both 4.0 and 8.0 percent as claimed in claims 6-8.
MPEP 2144.05 II states, in part, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are 
The cited references respectively teach ranges and specific values for PVP, zinc gluconate and taurine in their compositions that are used therapeutically.  These ranges encompass the respective specific percentages of claims 6-8.  The level of skill in the art of formulating therapeutic compositions is relatively high, and evaluating formulations with different concentrations of active and gel-forming agents would have been routinely practiced to arrive at desired physical and therapeutic properties and effects.  MB abundantly teaches the importance of gel compounds containing hyaluronic acid and polyvinylpyrrolidone (PVP) as active ingredients for the treatment of inflammatory, ulcerative and painful conditions of moist epithelial surfaces such as mucositis, Abstract, ORAZ teaches healing properties of its gel product that comprises zinc gluconate and taurine, also for oral application, and Levis, Modak1 and Modak2 provide ranges and concentrations for zinc gluconate and taurine in their therapeutic compositions for dermal and other applications.  Following the motivation to combine zinc gluconate and taurine with a PVP-comprising composition per the teachings of MB  in view of ORAZ, it would have been obvious to optimize a formulation comprising PVP, zinc gluconate and taurine within the ranges respectively taught by MB, Levis, Modak1 and Modak2 because these taught ranges for each component were recognized as result-effective variables for the respective beneficial effects of the respective agents, so as to achieve a respective result, whether in forming a gel or providing a healing effect, an anti-inflammatory or other beneficial therapeutic effect, or any combination of these, and would have been within the level of ordinary skill and routine experimentation of those of ordinary skill in the art, so it would have been routine optimization to arrive at the particular combinations of percentages of PVP, zinc gluconate and taurine in claims 6-8. There would have been a reasonable expectation of success given the teachings of the ranges by the respective references and the absence of any indication of undesired effects by combining these agents.
Accordingly, claims 6-8 would have been obvious.

3.	Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2002/0183278, Mastodonato and Bruguti, 12/5/2002 (MB), in view of Maxiguard ORAZ, web page, 2006 .
The claim interpretation and bases for the obviousness rejection of claim 1 over MB in view of ORAZ are set forth above.
Claim 11 depends from claim 1 and states, “wherein said composition has a pH between 3.5 and 4.5.”
Although MB teaches its compositions as beneficial for xx and ORAZ teaches its composition is xxx, neither MB nor ORAZ teach their compositions used in their methods as having a pH in this range.
CB teaches that atrophic vaginitis is an inflammatory process, S47 right column, and that “Skin and mucosal surfaces atrophy with age”, page S48 left column, and also teaches signs of inflammation suggestive of vaginitis, page S49 left column.  Table 1, page S50, teaches that the pH for excellent vaginal health is less than or equal to 4.6.  CB also teaches that a non-hormonal gel proved more effective than an oestrogen cream, S50 right column, thus suggesting use of gel therapeutic compositions, and in Table 2, S51, teaches polycarophilic gels among listed treatments.
It would have been obvious to modify the gel formulation of MB to treat a vaginal inflammation related to atrophic vaginitis by not only adding zinc gluconate and taurine, as set forth above to improve anti-inflammatory and healing properties, but by adjusting the pH to or below 4.6 so as to provide the therapeutic PVP-comprising gel at a pH of a normal vagina, based on the additional teachings of CB.  The rationale would be to provide the therapeutic composition for treating vaginal inflammation related to atrophic vaginitis at a pH that would reflect the normal vaginal pH, so as not to be further irritating or non-healing if at a higher pH value, such higher pH values as taught be CB related to progression of atrophic vaginitis.  There would have been a reasonable expectation of success given the teachings of MB and ORAZ as to the properties of their gel products, and the inflammatory nature of atrophic vaginitis as taught by CB.
Accordingly, and further because the pH range of 3.5 to 4.5 is close to and immediately below the pH of 4.6 of CB’s Table 1, claim 11 would have been obvious.

CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH FISCHER whose telephone number is (571)270-7925.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.F./
Examiner, Art Unit 1658


/LARRY D RIGGS II/Supervisory Patent Examiner, Art Unit 1658